                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                           Date:         March 8, 2021

vs.                                                Case No.:21-05008-01-CR-SW-MDH

KENNETH R. HUBERT


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Arraignment
                   Detention Hearing
                   Scheduling Conference

Time Commenced: 10:46 a.m.                                    Time Terminated: 11:24 a.m.


                                    APPEARANCES

Plaintiff:   Casey Clark, AUSA
Defendant:   David Mercer, FPD
USPPTS:      Katie Klocksiem


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Arraignment: Defendant waives formal reading of the Indictment and enters
             a plea of not guilty as to all counts naming Defendant.

             Scheduling Conference: A scheduling order setting forth discovery deadlines
             will be entered by the Court. Case placed on the next Joint Criminal Trial
             Docket. Rule 5f Order entered.

             Detention Hearing: The Court takes note of its own file, including the
             Pretrial Services Report prepared by the USPPTS Officer. The Government
             has filed a Motion for Detention Hearing (Doc. 9). Arguments made
             regarding Defendant’s custody. Defense calls Witness Jeff Atwood. Witness
             sworn and testifies on direct and cross examinations. Witness excused. The
             Court finds an adequate basis for detention and will issue a written order.
Witness:
Jeff Atwood, Federal Bureau Investigation, Special Agent (11:00 a.m. – 11:04 a.m.)

Defendant in custody.

Courtroom Deputy/ERO: Karla Berziel
